Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 13 and 17, the limitation “a case body configured from metallic glass” is confusing. For examination purposes, the Examiner will assume that the case body is made of metallic glass material. 
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arikawa et al. (US Patent Application Publication No. 2003/0174590) in view of Cordier et al. (CN 104769509). With regard to Claims 1-2, 13 and 17, Arikawa discloses a timepiece case comprising: a case body (11); and a button part (20) that is formed integrally with the case body and is flexible; a movement (14) which is held in the timepiece case, and of which an operating function is selected by operation of the button part; a diaphragm (24) formed integrally to the case body and deformed in response to applied pressure; and a detector (145, 142) configured to detect pressure acting on the diaphragm.
Arikawa discloses substantially the claimed invention except for the case body being made from metallic glass. 
Cordier teaches the use of metallic glass (5) and the metallic glass having an elastic modulus greater than or equal to 30 GPa and less than or equal to 140 GPa (98GPa and Claim 2), and an elastic limit (Claim 2) greater than or equal to 2% and less than or equal to 20%.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the case body of Arikawa of metallic glass material as taught in Cordier in order to make the case body resistant to wear and corrosion.
With regard to Claims 3-4, 7-8, Arikawa discloses a recess (where 20 is located) being formed receding from the inside circumference surface of the case body; and a button shaft part (22a) that moves in conjunction with operation of the button part is disposed in the recess.
With regard to Claims 5-6, Arikawa discloses a guide pipe (21) disposed to the inside circumference side of the recess and guiding the button shaft part; and a return spring (24) disposed between the guide pipe and the button shaft part, and urging the button shaft part to the button part side side relative to the guide pipe.
With regard to Claims 9-10, Arikawa discloses a guide member (21) that guiding the button shaft part is disposed in the case body.
With regard to Claims 11-12 and 16, Arikawa discloses the button part being formed in a recessed shape (where 20 is located) from the outside circumference side of the case body.
With regard to Claim 14, Arikawa discloses a recess (where 20 is located) being formed receding from the inside circumference surface of the case body; a button shaft part (22a) that moves in conjunction with operation of the button part is disposed in the recess; and the button shaft part is disposed to the timepiece case or the movement.
With regard to Claim 15, Arikawa discloses a case ring (13) holding the movement in the case body and disposed between the case body and the movement; a communicating hole (where 20 is located) formed in the case ring between the case body side and the movement side, and a button shaft part (22a) that moves in conjunction with operation of the button part disposed in the communicating hole.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having case bodies and flexible button parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWIN A. LEON/Primary Examiner, Art Unit 2833